UPON MOTIONS FOR REHEARING
Both the appellant, the State of Florida, and the appellee, Joyce Johnson, have filed motions for rehearing which we herein deny. However, upon reconsideration we elect to withdraw the question which we previously certified to the Florida Supreme Court because we determine that Pope v. State, 561 So.2d 554 (Fla.1990) clearly mandates that upon remand resentencing must be within the sentencing guidelines. We do reiterate that upon remand the defendant has the option of withdrawing her plea.
ANSTEAD and WARNER, JJ., and WALDEN, JAMES H., Senior Judge, concur.